Berdon, J.,
dissenting in part and concurring in part. This case demonstrates how the adoption in State v. Barton, 219 Conn. 519, 594 A.2d 917 (1991), of the “totality of the circumstances” standard of Illinois v. Gates, 462 U.S. 213, 103 S. Ct. 2317, 76 L. Ed. 2d 527, reh. denied, 463 U.S. 1237, 104 S. Ct. 33, 77 L. Ed. 2d 1453 (1983), has undermined the safeguards of the search and seizure clause in our state constitution. Conn. Const., art. I, § 7; see also State v. Santiago, 223 Conn. 906, 610 A.2d 179 (1992) (Berdon, J., dissenting from denial of certification). Indeed, the right to be secure from unreasonable searches and seizures disappears when the majority superimposes on Barton its “reasonable inference” rule, which amounts to the supplying of vital information by inference to support probable cause in an affidavit where, in fact, the underlying facts upon which the claimed inferences rest are mere shadows in the dark. The combination of these two standards—the totality of the circumstances and the unwarranted inference—spells disaster for the constitutional protection against warrants issued without probable cause.
*149The majority in part II of its opinion holds that, on the basis of information supplied by a Hector Estrada, there was sufficient probable cause for the issuing magistrate to believe that the defendant’s 1981 Datsun had been used in the crime and, therefore, to issue the search warrant for the car. There was, however, no indication of who Estrada was, or equally important, his basis of knowledge that the Datsun was the car the defendant had used in the homicide. The majority compensates for this gaping hole in the warrant application by highlighting that the supporting affidavit stated that “two eyewitnesses” to the shooting had “observed apparent muzzle flashes” from a car similar to that of the defendant’s Datsun. Then, apparently to compensate for the complete lack of information in the affidavit about the “two eyewitnesses,” the majority concludes that the magistrate could have inferred “that the two parties were citizen informants rather than unnamed police informants because the context of the affidavit indicates that they were operating their vehicle on the same street and at the same time as the shooting.” I was not aware that “unnamed police informants” are incapable of “operating their vehicle[s] on the same street and at the same time as [a] shooting.” What the majority is doing, in effect, is rewriting the affidavit to add supporting facts not contained therein.
Even under Illinois v. Gates, the affidavit in this case could not pass constitutional muster. As the majority of this court acknowledged in Barton, the United States Supreme Court did not entirely abandon the “two pronged” Aguilar-Spinelli1 test—that is, the informant’s “veracity” or “reliability” and his or her “basis of knowledge.” The majority in Barton, recognized that *150“[i]n Gates, the Supreme Court reaffirmed that the ‘veracity’ or ‘reliability’ and the ‘basis of knowledge’ inquiries formulated in Aguilar remain ‘highly relevant’ in the determination of probable cause and should be regarded as ‘closely intertwined issues that may usefully illuminate the common-sense, practical question’ of the existence of probable cause to believe that contraband or evidence is located in a particular place. Illinois v. Gates, supra, 230. The Gates court abandoned only a ‘rigid compartmentalization’ of the inquiries and denied that the court had ever intended them to be understood as ‘entirely separate and independent requirements to be rigidly exacted in every case.’ Id.” State v. Barton, supra, 537. Accordingly, there must exist some information upon which the informant based his knowledge, otherwise the magistrate surrenders his responsibilities to the police officer’s determination.
In the present case, although the majority claims that Estrada’s “basis of knowledge was not clear,” the fact is, the basis of his knowledge was nonexistent. State v. Cofield, 220 Conn. 38, 46, 595 A.2d 1349 (1991) (the court “made clear in Barton that the informant’s ‘veracity,’ ‘reliability,’ and ‘basis of knowledge’ remain ‘highly relevant’ ”). Indeed, there is nothing in Gates that would support a finding of probable cause when the affidavit fails to supply any evidence as to the basis of the informant’s knowledge. Illinois v. Gates, supra, 233.
It is important to remember what Justice Brennan wrote in his dissent in Gates. “Everyone shares the Court’s concern over the horrors of [crime], but under our Constitution only measures consistent with the Fourth Amendment may be employed by government to cure this evil. We must be ever mindful of Justice Stewart’s admonition in Coolidge v. New Hampshire, 403 U.S. 443, [445, 91 S. Ct. 2022, 29 L. Ed. 2d 564 (1971)]: In times of unrest, whether caused by crime *151or racial conflict or fear of internal subversion, this basic law and the values that it represents may appear unrealistic or extravagant to some. But the values were those of the authors of our fundamental constitutional concepts. ... In the same vein, Glasser v. United States, 315 U.S. 60, [86, 62 S. Ct. 457, 86 L. Ed. 680 (1942)], warned that [s]teps innocently taken may, one by one, lead to the irretrievable impairment of substantial liberties. . . .
“Rights secured by the Fourth Amendment are particularly difficult to protect because their advocates are usually criminals. Draper v. United States, [358 U.S. 307, 314, 79 S. Ct. 329, 3 L. Ed. 2d 327 (1959)] (Douglas, J., dissenting). But the rules we fashion [are] for the innocent and guilty alike. Ibid. See also Kolender v. Lawson, [461 U.S. 352, 362 n.1, 103 S. Ct. 1855, 75 L. Ed. 2d 903 (1983)] (Brennan, J., concurring); Brinegar v. United States, [338 U.S. 160, 181, 69 S. Ct. 1302, 93 L. Ed. 1879 (1949)] (Jackson, J., dissenting). By replacing Aguilar and Spinelli with a test that provides no assurance that [the] magistrates, rather than the police, or informants, will make determinations of probable cause; imposes no structure on magistrates’ probable-cause inquiries; and invites the possibility that intrusions may be justified on less than reliable information from an honest or credible person, today’s decision threatens to obliterate one of the most fundamental distinctions between our form of government, where officers are under the law, and the police-state where they are the law. Johnson v. United States, [333 U.S. 10, 17, 68 S. Ct. 367, 92 L. Ed. 436 (1948)].” (Internal quotation marks omitted.) Illinois v. Gates, supra, 290-91.
Instead of requiring the magistrate, the protector of our constitutional right to privacy, to determine whether probable cause exists to issue the warrant, we grant him or her the authority merely to rubber stamp *152the decision of the police. It is alarming to think that the police can make the ultimate determination of when our right to privacy ends. Now, if probable cause is not found by the totality of the circumstances standard, it will be supplied by creating unfounded inferences.
I dissent as to part II, which finds there was probable cause as to the search warrant for the Datsun; accordingly, I would reverse the defendant’s conviction and remand the case for a new trial. I concur only in the result in part I and concur in part III.

 Spinelli v. United States, 393 U.S. 410, 89 S. Ct. 584, 21 L. Ed. 2d 637 (1969); Aguilar v. Texas, 378 U.S. 108, 84 S. Ct. 1509, 12 L. Ed. 2d 723 (1964).